Title: To James Madison from William Jarvis, 29 November 1802 (Abstract)
From: Jarvis, William
To: Madison, James


29 November 1802, Lisbon. Last wrote on 26 Nov. via the brig Washington of Provincetown covering a dispatch from Pinckney. Now forwards another received at the same time. “The following is an extract of a letter from Mr Gavino dated 9 Novr. ‘You will have heard of the American Ship Prosperity of Philada. being ordered out of Cadiz on accot. of the Fever in some of the U. S. She arrived here the 6th Ins’t & agreeable to a late order from King & Council … subjecting all Vessels from Maryland & Pensylvania to 14 days quarantine provided no one has died on the passage or sick on board, She has been notified said quarantine but in the mean time is allowed to land the Cargo under quarantine restrictions. It consists of 2000 bars flour & Staves. She has a clear Bill of Health from New Castle [Delaware]. The Govr. of Tangier lately demanded of Consul Simpson & the Swedish Consul passports for the Ship here in question to enter Tripoli which were refused & represented to the Emperor but no answer. Said Govr. has recalled the Emprs. Passport & Certificates which were sent here for said ship & to lay her up, which has been complied with, she has only 12 Men on board. The frigate Adams is at anchor at Algesiras.’”
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 1). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

